Orders affirmed, with ten dollars costs and disbursements. No opinion. Present — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.; Finch, P. J., and Martin, J., dissent and vote to reverse and grant the motion for a peremptory order of mandamus so as to plaee"petitioner’s name on the list for the next certification requested by the fire commissioner. The civil service commission should correct its palpable error. (See People ex rel. Finnegan v. McBride, 226 N. Y. 252, and Matter of Oystermen’s Dock Co. v. Downing, 258 id. 156.)